Citation Nr: 1545111	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss due to a ruptured eardrum.


REPRESENTATION

Appellant represented by:	Dorothy J. Camerio, Agent


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for hearing loss.  The Veteran timely filed an appeal.

The issue of tinnitus has been raised by the record in a February 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).

Here, however, after the issuance of an SOC in March 2014, in which the issue on appeal was addressed, the AOJ obtained evidence pertinent to the Veteran's claim in the form of a VA examination.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of this claim has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Further, the Board observes that the Veteran stated on multiple occasions that he ruptured his eardrum during a training exercise while on active duty and that he received medical treatment for the injury.  The Board finds that VA has attempted to procure the medical records from the infirmary in New London, Connecticut, but that no records exist.  Nevertheless, the Board finds the Veteran credible in his statements that he ruptured his eardrum in-service.  

The Board also notes that the Veteran's STRs indicated that at his enlistment medical examination, conducted in March 1966, he underwent audiometric testing (measured in ISO units).  The results were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
55 (60)
LEFT
0(15)
0(10)
0(10)
0(10)
60 (65)

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses). 


In his separation exam, the Veteran scored 15 out of 15 in both ears in a whisper test.  However, in his June 1974 enlistment examination for the reserves, the Veteran underwent audiometric testing, the results of which were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
30
65
LEFT
5
0
0
35
60

In addition, the Board notes that he Veteran submitted a private medical opinion from an audiologist in January 2013 finding that the Veteran's hearing loss thresholds indicated noise exposure.  

The Board finds that the July 2014 VA examination did not address whether the Veteran's in-service injury to his eardrum, in conjunction with his June 1974 audiometric results at the 3000Hz threshold, evidenced in-service aggravation of the Veteran's pre-existing hearing loss beyond the natural progression of the disease.  Further, the VA examiner did not discuss the January 2013 private medical opinion that the Veteran's hearing loss thresholds indicated noise exposure.  Therefore, the Board finds that an addendum medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatments that he may have had for his hearing loss that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Refer the Veteran's claims file to the VA examiner who examined him in connection with the July 2014 VA audiological examination for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the reviewer/examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hearing loss was aggravated (a permanent increase in severity beyond natural progress of the disease) by service.

The examiner should specifically address the Veteran's in-service injury of his ruptured eardrum, the Veteran's audiometric results at 3000Hz in his June 1974 enlistment medical examination, and the statements from the Veteran's private audiologist in January 2013 that the Veteran's hearing loss indicated noise expose.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3. After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SOC, which was issued in March 2014.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond, before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




